 87300 NLRB No. 14Z-BRO, INC.1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2We modify the judge's remedy to provide that the make-whole remedyshall be computed as prescribed in Ogle Protection Service, 183 NLRB 682(1970), plus interest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987). Any employee benefit fund reimbursements are to be
made in accordance with Merryweather Optical Co., 240 NLRB 1213, 1216fn. 7 (1979), and employee reimbursements for expenses in accordance with
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940(9th Cir. 1981).3Our Order and notice conforms the judge's notice with the recommendedOrder and tracks standard Board language for the violations found.4If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''Z-Bro, Inc., a/k/a Z-Bro Commercial, Inc., anda/k/a Z-Bro Drywall, Inc. and Twin City Car-penters District Council, United Brotherhood
of Carpenters and Joiners of America AFL±
CIO. Cases 18±CA±10506, 18±CA±10550September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn October 13, 1989, Administrative Law JudgeHarold Bernard Jr. issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified and set forth in full below.3ORDERThe National Labor Relations Board orders that theRespondent, Z-Bro, Inc., a/k/a Z-Bro Commercial, Inc.,
and a/k/a Z-Bro Drywall, Inc., St. Cloud, Minnesota,
its officers, agents, successors, and assigns, shallCease and desist from
(a) Repudiating its collective-bargaining agreement,effective May 1, 1986, until April 30, 1989, with Twin
City Carpenters District Council, United Brotherhood
of Carpenters and Joiners of America, AFL±CIO.(b) Refusing to recognize and bargain with theUnion as the exclusive bargaining representative of the
Respondent's employees in the following appropriate
bargaining unit:All full-time and regular part-time employees em-ployed as carpenters, millwrights and pile drivers
out of the Respondent's St. Cloud, Minnesota fa-
cility and performing work within the geo-graphical jurisdiction of the Union excluding allother employees, office clerical employees, guards
and supervisors as defined in the Act.(c) Refusing, during the term of a collective-bar-gaining agreement with the Union, to supply the
Union, on request, relevant information necessary for
the Union to administer the collective-bargaining
agreement properly.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Reinstate and honor the terms and conditions inthe parties' 1986±1989 collective-bargaining agreement
from the date of the Respondent's repudiation thereof
on May 26, 1988, forward, and make whole employees
for any loss of wages and other benefits they may have
incurred due to the unlawful conduct, plus interest, in
the manner set forth in the remedy section of the
judge's decision as modified by footnote 2 of the
Board's Decision and Order.(b) Recognize and, on request, bargain with theUnion as the collective-bargaining representative of
employees in the appropriate unit.(c) On request, furnish the Union with the informa-tion sought by the Union in the questionnaire attached
to its May 3, 1988 letter.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay
due under the terms of this Order.(e) Post at its St. Cloud, Minnesota facility copiesof the attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director
for Region 18, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply. 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
repudiate our collective bargainingagreement, effective May 1, 1986, until April 30,
1989, with Twin City Carpenters District Council,
United Brotherhood of Carpenters and Joiners of
America, AFL±CIO.WEWILLNOT
refuse to recognize and bargain withthe Union as the exclusive bargaining representative of
our employees in the following appropriate bargaining
unit:All full-time and regular part-time employees em-ployed as carpenters, millwrights and pile drivers
out of the Respondent's St. Cloud, Minnesota fa-
cility and performing work within the geo-
graphical jurisdiction of the Union excluding all
other employees, office clerical employees, guards
and supervisors as defined in the Act.WEWILLNOT
refuse, during the term of a collec-tive-bargaining agreement with the Union, to supply
the Union, on request, relevant information necessary
for the Union to administer the collective-bargaining
agreement properly.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
reinstate and honor the terms and condi-tions in the above-mentioned 1986±1989 collective-
bargaining agreement from the date of the our repudi-
ation thereof on May 26, 1988, forward, and make
whole employees for any loss of wages and other ben-
efits they may have incurred due to our unlawful con-
duct, plus interest.WEWILL
recognize and, on request, bargain with theUnion as the collective-bargaining representative of
employees in the appropriate unit.WEWILL
, on request, furnish the Union with the in-formation sought by the Union in the questionnaire at-
tached to its May 3, 1988 letter.Z-BROINC., A/K/AZ-BROCOMMERCIAL, INC.,ANDA
/K/AZ-BRODRYWALL, INC.Warren Kaston, Esq., for the General Counsel.Steven C. Miller, Esq., of Minneapolis, Minnesota, for theRespondent.Stephen Klonowski, of St. Paul, Minnesota, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEHAROLDBERNARD, JR., Administrative Law Judge. I heardthese consolidated cases on September 1, 1988, in Min-
neapolis, Minnesota. The complaint, based on charges filed
the previous May and June, alleges that Respondent refused
the Union's request for information concerning Respondent's
involvement in ``double-breasted'' business operations, with-
drew recognition from the Union as bargaining representative
of employees, and repudiated its collective-bargaining agree-
ment with the Union thereby violating Section 8(a)(1) and
(5) of the Act.All parties appeared at the trial. The Respondent, althoughdenying the complaint allegations in its answer and on brief,
offered no witnesses or material evidence on its behalf al-
though its Owner, President, and Director Robert Zwack was
present and testified as a witness called by counsel for the
General Counsel and Respondent was accorded a full oppor-
tunity to participate.IssuesThe issues are (a) whether Respondent unlawfully with-drew recognition from the Union and refused to furnish it
with information relevant to the Union's representational du-
ties on or about May 3, 1988; and (b) repudiated its collec-
tive-bargaining agreement unlawfully.On the basis of the entire record, including my evaluationof the witnesses' testimony based on their demeanor and the
briefs filed by the parties, I make the followingFINDINGSAND
CONCLUSIONSI. JURISDICTIONRespondent admits that its operations as a gypsum drywallcontractor in the building and construction industry as more
particularly described in the complaint meet the Board's di-
rect or indirect inflow standards inasmuch as the value of
such goods received at its St. Cloud, Minnesota facility annu-
ally exceeds $50,000. Respondent admits specifically, as
well, that it is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act. In its an-
swer and on brief, however, Respondent withholds such ad-
mission with respect to Z-Bro Commercial, Inc. pointing out
that there is no evidence of commerce thereto but offering
no illuminating information or evidence. Inasmuch as I find
that Z-Bro Commercial, Inc. is the same entity as Z-Bro,
Inc., whose name was changed in an amendment to its arti- 89Z-BRO, INC.cles of incorporation by owner Robert Zwack in May 1988to Z-Bro Drywall, Inc., I find that the Respondent as de-
scribed in the case caption and complaint including Z-Bro
Commercial, Inc., is subject to the Board's jurisdiction.The Union is admittedly a labor organization within themeaning of Section 2(5) of the Act. Furthermore, based on
my findings below, the Union has been and is the exclusive
bargaining representative for employees at all times material
in the following unit:All full-time and regular part-time employees employedas carpenters, millwrights and pile drivers employed out
of Respondent's St. Cloud, Minnesota, facility and per-
forming work within the geographical jurisdiction of
the Union excluding all other employees, office clerical
employees, guards and supervisors as defined in the
Act.The Respondent denied the appropriateness of the unit,which has been in existence and covered by collective-bar-
gaining agreements between Respondent and the Union from
June 1985 to at least April 1989, but offered no counter-
vailing contention or proof. Given its historical character,
and the fact that the appropriate unit will normally be the
single employer's employees covered by the agreement, I
find the unit to be an appropriate unit. Bufco Corp., 291NLRB 1015 (1988).II. THEUNFAIRLABORPRACTICES
The Independent AgreementIn late May 1985, according to uncontroverted testimonyby Union Business Representative Louis Greengard,
Greengard learned at the Energy Park Construction site in St.
Paul, Minnesota, that Z-Bro, Inc., was the drywall subcon-
tractor on the job. Greengard talked to the job superintendent
for Brutger Company, the general contractor, who informed
Greengard that the Z-Bro, Inc. company knew about the En-
ergy Park Developers Project Agreement with the Union
calling for the general and all subcontractors to be ``union-
ized,'' and that Z-Bro, Inc. will sign a contract. Greengard
telephoned Z-Bro, Inc. owner, Robert Zwack shortly after-
ward, either later in May, or early June to see about getting
a contract and asked Zwack when his firm was to start doing
drywall. Zwack could not be available on that date to meet
with the Union, but Greengard was able to meet with
Zwack's ``people,'' Superintendent Kevin Dierkheising being
one of them. At the meeting the independent agreement was
signed by the Union, and by Dierkheising. Greengard testi-
fied that Robert Zwack informed him on this occasion that
Dierkheising had authority to execute the agreement (and the
parties stipulate this was so), Greengard answering the ques-
tion ``and who signed for Z-Bro, Inc.?'' by stating, ``Kevin
Dierkheising.''The agreement, in evidence as General Counsel Exhibit 8,was executed by the parties at this meeting on June 10, 1985.
It binds the employer to recognize the Union as bargaining
agent, and to comply with its terms as well as the terms con-
tained in residential and commercial multiemployer associa-
tion agreements between the Union and those associations
(for economy the master agreement), copies of which were
provided Respondent the same day, June 10, that the inde-pendent agreement was signed. (See G.C. Exh. 9 and 10.)The independent agreement further binds the employer to ``.
.. any renewals, additions, modifications, extensions and

subsequent agreements between the Union and the associa-
tions after the expiration of the agreements currently in ef-
fect.''The independent agreement provides for it to remain in ef-fect until terminated in writing by either party and then refers
to the provisions relating thereto as contained in the associa-
tion contracts (the master agreement G.C. Exhs. 9 and 10).The Association Contracts or Master AgreementThe master agreement then in effect, General Counsel Ex-hibit 9, ran until April 30, 1986; a later master agreement
signed in July 1986 and made effective May 1, 1986, Gen-
eral Counsel Exhibit 10, was reached by the Union and the
employer associations effective until April 30, 1989. (G.C.
Exh. 10). The master agreement General Counsel Exhibit 10
provides for, at pages 16, 72, and 73, automatic renewal of
the agreement for 1 year absent notice by either party to the
other of an intention to terminate or amend the agreement
being communicated in writing 60 days before the contract's
expiration date.Counsel for the General Counsel witnesses Greengard andStephen Klonowski, the Union's director for organizing,
credibly testified that Z-Bro never gave any notice to termi-
nate or modify the independent agreement pursuant to its
terms or otherwise (apart from its illegal repudiation of the
agreement in May 1988) and Respondent made no effort to
prove otherwise. I find that Respondent remained bound by
the renewed master agreement executed in July 1986, effec-
tive May 1986 to April 30, 1989. W. B. Skinner, Inc., 283NLRB 989 (1987); and Garman Construction Co., 287NLRB 88 (1987). I find no legal support for Respondent
counsel's assertion on brief that 8(f) contracts are presumed
to be extinguished as of their expiration date, and thereforethat Respondent was free from any contractual duties at the
end of the master agreement's 1983±1986 term. Given the
efficacy of Respondent's promise to be bound by renewals
of the master agreement as set forth in the independent
agreement's termsÐthe latter never having been termi-
natedÐRespondent's action amounts to a unilateral repudi-
ation of such agreement prohibited by settled law. JohnDeklewa & Sons, 282 NLRB 1375 (1987). To the extent thatRespondent counsel is arguing that notice between the Union
and the Associations regarding the master agreement's 1986
renegotiation is relevant, I find that it has no bearing on the
present bargaining relationship, where the Respondent was
not shown to be a member of the Associations, and neither
party to the separate independent agreement took action to
forstall renewal under that agreement's terms. In short, I find
that the master's reopening did not work to terminate or
forstall renewal of the parties independent agreement. W. B.Skinner, Inc., supra.Shifting to a different tack, Respondent makes fleeting ref-erence to Z-Bro Commercial, Inc.Ðthe name for Respondent
on the independent agreementÐas a separate entity ``no
longer'' in existence around June 1986 without having of-
fered a scintilla of evidence to support either its existence as
a separate entity, or its demise. Respondent urged that I con-
sider as evidence in support of this assertion that a tiny box
at the bottom of the June 10, 1986, fringe payment report 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
marked ``final report'' was checked with an x; yet a June re-port for Z-Bro Drywall, Inc., carried with it the same box
with an x also, yet in November and following months Z-
Bro Drywall reports resumed indicating these boxes being
marked do not establish a going out of business by thenamed employer. (G.C. Exhs. 15 (48), 15 (47) and 15 (46).)The record discloses that Z-Bro Commercial, Inc. and Z-Bro Inc. have the same Federal tax identification numbers
and the same state tax identification numbers, share the same
address, engaged in the same type work, with Robert Zwack
in control, and with virtually the same name (Z-Bro); that the
names Z-Bro, Inc. and Z-Bro Commercial were used inter-
changeably if not indiscriminately, that the fringe benefit
fund payments paid by Respondent show the same account
numbers from August 1985 to May of 1988 whatever the
name used, and that a substantial number of employees
names (nine), are contained in fringe payment reports under
``Z-Bro Commercial'' from August 1985 to June 1986, and
appear on such reports showing Respondent's name there-
after, solely as Z-Bro, Inc. or Z-Bro Drywall (which Re-
spondent was using interchangeably even before it amended
to such in 1988). There are letters in the file where the dif-
ferent names are referred to in communication to the Re-
spondent from the Union without correction or disavowal by
Robert Zwack or Mrs. Zwack whose name appears on cor-
respondence concerning fringe payments. (G.C. Exhs. 12, 15,
and 16.)Regarding its half-hearted contention that Z-Bro Commer-cial, Inc., became defunct at the point when its name ceased
to appear on the fringe benefit payment reports, Respondent
failed to show the mere change in name had any import at
all as the payments continued after a very brief interval of
time, and the record establishes that such payments would
not be accepted by the fund to which they were sent without
the employer being under contract, Respondent's speculation
to the contrary aside. Further, witness Greengard testified
credibly that there was no record on file sent to him by state
authorities listing a separate corporation, partnership, or pro-
prietorship by the name of Z-Bro Commercial, Inc., only the
name Z-Bro, Inc., and the amendment thereto to Z-Bro
Drywall was produced pursuant to his requests for informa-
tion on all named entities. Respondent's remaining arguments
in this regard are frivolous.Based on all the foregoing, I believe it was fairly incum-bent on Respondent to rebut the General Counsel's prima
facie case that Z-Bro Commercial, Inc. and Z-Bro, Inc., later
merely amended to Z-Bro Drywall, were all one and the
same entity called different names by owner Robert Zwack
and those in the industry doing business with him. His fail-
ure to disavow the use of these aliases at any time, including
before me, and Respondent's entire failure without expla-
nation to put on any witnesses or proof at all which would
tend to contradict the evidence militating in favor of General
Counsel's contention leads me to infer that Respondent's
Owner, Incorporator, and Director Robert Zwack's testimony
on the point would be unfavorable to Respondent. Based on
the foregoing, I conclude that Z-Bro, Inc. a/k/a Z-Bro 5
Commercial, Inc. and a/k/a Z-Bro Drywall, Inc. are all one
and the same. Snellco Construction, 292 NLRB 320 (1989).This being the case there is no question but that Respondent
was bound by the independent agreement on the date the
Union requested information.The Union's Request for InformationOn May 3, 1988, the Union sent Respondent owner Zwacka letter informing him that it was the Union's belief his com-
pany was operating a business called Westco Builders, Inc.,
which was doing Respondent's work in violation of the par-
ties' collective-bargaining agreement, specifically provisions
therein dealing with recognition and subcontracting work.
(G.C. Exh. 12.) The letter also informed Respondent it was
to consider the letter a grievance and ended with reference
to a questionnaire attached which it requested Zwack an-
swer,'' in order to determine the extent of contract violations
and remedial action sought.'' The Union's letter correctly
identified the contract clauses in the parties master agreement
dealing with recognition and subcontracting by number but
erroneously identified the parties' contract provisions on
grievances as being ``Article 7'' rather than article 15.In its response in effect refusing the Union's request onMay 26, Respondent alleged the letter was ``confusing'' be-
cause of the mistaken reference to an ``Article 7'' which
happened to be the numbered article dealing with grievances
in a separate collective-bargaining agreement, a so-called
``Gypsum Drywall'' contract to which the parties were not
bound, and which is irrelevant to this case. (G.C. Exh. 13.)
I note not only the thinly technical nature of this uncalled
for response but also the fact that Respondent asserted this
in obvious bad faith given the fact that both remaining ref-
erences to the parties' contract provisions in the Union's let-
ter correctly identified the numbers of the articles described
in the Union's letter. Respondent was obviously looking for
a means to avoid granting the requests for information. This
is further borne out by the fact that even after the Union sent
a reply to Respondent's May 26 letter correcting any alleged
confusion on June 3, and enclosed a copy of the parties'
agreement, Respondent failed to respond to the request for
informationÐa request which was ongoing including the pe-
riod from the May 3 and June 3 clarification letters through
the charge-filing, complaint issuance, and hearing stages of
this case, when it was most assuredly clear what the re-
quested information pertained to, namely the parties' inde-
pendent agreement and connection to the master agreement.
Respondent's continuing failure to accede to those requests
for information can no longer be attributed to any ``con-
fusing'' inadequacy of communication. Ohio Power Co., 216NLRB 987, 981 (1975).The information sought by the Union manifestly bears di-rectly on the relationship between Respondent and Westco
Builders, Inc. (G.C. Exh. 12.)The Union's action to acquire the informationÐwasprompted by numerous factors acquired in the spring of
1988. Among these are the following:The two firms Westco and Respondent are engaged indrywall construction work, and the Union's Organizing Di-
rector Klonowski observed Westco employees performing
such work as well as the signed subcontracting agreement
between Westco and the general contractor at the Fountain
Place Project in Minnesota, pursuant to which the work wasbeing performed. Thus, the Union's May 3, 1988 letter re-
ferred to Westco ``presently'' performing construction work
covered by the parties' collective-bargaining agreement.
(G.C. Exh. 12.) Respondent and Westco business offices are
in a single structure at the same address. The articles of in-
corporation for both firms are signed by Respondent owner 91Z-BRO, INC.Robert Zwack as an incorporator. (G.C. Exhs. 2 and 3.) Ina debtor agreement of October 3, 1986, on file with Min-
nesota offices, Mary Zwack, Robert Zwack's spouse and also
an incorporator of Westco, signed as a representative debtor
for the securing party Z-Bro Drywall, Inc., CP-l. In another
statement filed with Minnesota state offices pursuant to the
Uniform Commercial Code, dated, November 6, 1986,
Westco is listed thereon as doing business as Z-Bro, Inc.
(G.C. Exh. 4.) An affidavit admittedly signed by Robert
Zwack in the course of a civil action by Westco reveals the
names of six Westco employees who are also employed by
Respondent, including Kevin Dierkhising Respondent's su-
perintendent who signed the union/respondent contract on
Respondent's behalf. The remaining five employees are also
listed in the fringe benefit payment records Respondent re-
ported pursuant to said contract; thus, as noted by counsel
for General Counsel on brief, Westco and Respondent also
shared six employees in common. (G.C. Exhs. 15(1) and
15(68).)Given the commonality in ownership, control, type ofbusiness, address, and employees between Respondent and
Westco, it is readily apparent that the Union had a reason-
able basis to believe that Respondent could have been en-
gaged through Westco in the diversion of drywall work in
the spring of 1988 which but for the use of Westco by Re-
spondent would normally be performed by Respondent em-
ployees. Accordingly, in order to determine whether by sub-
contracting or otherwise, Respondent was violating the par-
ties' contract clauses, it was necessary and clearly relevant
to the Union's performance of its duty to administer the con-
tract in an informed manner, including protection and preser-
vation of unit work, pursuit of grievances or bargaining over
contract terms to secure the requested information. It is well
established that an employer must furnish on the union's re-
quest information concerning employees in the unit which is
relevant to the union's representational contractual adminis-
tration duties, and such information concerning unit employ-
ees is considered presumptively relevant, while information
as to employees outside the bargaining unitÐas hereÐbears
no such presumptionÐthe union being required to dem-
onstrate reasonable or probable relevance. I find that the
Union sufficiently demonstrated the required relevance, since
the evidence supporting the Union's belief that Respondent
and Westco through an alter ego, single employer relation-
ship, or otherwise may have been engaged in a diversion of
bargaining unit work normally covered by the parties agree-
ment at the time in question, the spring of 1988, is clear. I
conclude therefore, that Respondent's refusal to provide the
requested information is a violation of Section 8(a)(5) of the
Act. Stephen Oderwald, Inc., 284 NLRB 277 (1987); Bar-nard Engineering Co., 282 NLRB 617 (1987); Bentley-JostElectric Corp., 283 NLRB 564 (1987); and Pence Construc-tion Corp., 281 NLRB 323 (1986). Manifestly, Respondenthas withdrawn recognition from the Union and repudiated
the parties' collective-bargaining agreement, claiming on
brief it had no such contract with the Union when as noted
above, the independent agreement remained in force at all
relevant periods of time. By its failure to move from its posi-tion in its May 26, 1988 that it had no ``Dry-Wall'' agree-ment with the Union, even after the Union corrected the
transparently alleged ``confusion'' by supplying Respondent
with a copy of the parties' independent agreement; Respond-
ent manifested a rejection of the Union as bargaining rep-
resentative and repudiation of the collective-bargaining
agreement; action which it merely confirmed in its answer to
the complaint and on brief it denied existence of the contract.
Based on the foregoing, including the conclusions that Re-
spondent in fact was bound to the independent agreement as
described above, I find its withdrawal of recognition and re-pudiation of the agreement to be further violations of Section
8(a)(5) of the Act.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time and regular part-timeemployees employed as a carpenters, millwrights and pile
drivers employed out of Respondent's St. Cloud, Minnesota,
facility and performing work within the geographical juris-
diction of the Union excluding all other employees, office
clerical employees, guard and supervisors as defined in the
Act constitute a unit appropriate for the purposes of collec-
tive bargaining.4. Since June 10, 1985, and at all times material, theUnion has been the duly designated collective-bargaining
representative of the employees in the above-described unit.5. By repudiating, since May 26, 1988, its collective-bar-gaining agreement with the Union effective May 1, 1986
until April 30, 1989, Respondent engaged in an unfair labor
practice within the meaning of Section 8(a)(5) and (1) of the
Act.6. By refusing, during the term of its 1986±1989 collec-tive-bargaining agreement with the Union to supply the
Union with relevant information necessary for it to admin-
ister the collective-bargaining agreement properly, Respond-
ent engaged in a further unfair labor practice within the
meaning of Section 8(a)(5) and (1) of the Act.7. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THEREMEDYInasmuch as I have found that Respondent violated the Actby repudiating its collective-bargaining agreement with the
Union, I shall recommend that it be ordered to recognize
and, on request bargain with the Union pursuant to the agree-
ment as the exclusive bargaining representative of its em-
ployees in the appropriate unit and that where necessary to
restore the status quo ante it reinstate, honor and abide by
the terms in this agreement. Further, I shall recommend that
Respondent be ordered to make whole, with interest all em-
ployees in the bargaining unit to the extent they may have
sustained losses in wages and any other benefits because of 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent's repudiation of the agreement with the Union,such amounts to be computed in accordance with the Board'sdecision in F. W. Woolworth, Co., 90 NLRB 289 (1950),with interest as prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987). I shall also recommend that Re-spondent be ordered to provide, on request, the informationrequested in the Union's letter of May 3, 1988, as described
in the questionnaire attached thereto.[Recommended Order omitted from publication.]